          Case 3:20-cv-03221-JSC Document 19 Filed 08/24/20 Page 1 of 2

Sheehan & Associates, P.C.                         60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                     tel. 516.303.0552     fax 516.234.7800

                                                            August 24, 2020
Magistrate Judge Jacqueline Scott Corley
United States District Court
Northern District of California
450 Golden Gate Avenue,
San Francisco, CA 94102
                                                           Re: 3:20-cv-03221-JSC
                                                               Clark v. Westbrae Natural, Inc.
Dear Magistrate Judge Corley:

        This office, with Michael Reese and George Granade, Reese LLP, represents the plaintiff
in the above action. On August 10, 2020, defendant filed a motion to dismiss the complaint. ECF
No. 17. Pursuant to Federal Rule of Civil Procedure Rule 15(a)(1), plaintiff intends to amend the
complaint as of right on or before Monday, September 1, 2020, which is 21 days from the date of
defendant’s motion. Thank you.

                                                            Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                            Spencer Sheehan
         Case 3:20-cv-03221-JSC Document 19 Filed 08/24/20 Page 2 of 2




Certificate of Service

I certify that on August 24, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                  CM/ECF           First-Class       Email            Fax
                                                      Mail
 Defendant’s Counsel                 ☒                 ☐               ☐               ☐
 Plaintiff’s Counsel                 ☒                 ☐               ☐               ☐
 Courtesy Copy to Court              ☐                 ☐               ☐               ☐


                                                    /s/ Christopher Patalano
